Citation Nr: 0947587	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied a higher evaluation 
than 50 percent for PTSD.

Through issuance of a December 2006 Statement of the Case 
(SOC) during pendency of the appeal, the RO granted a higher 
70 percent rating for PTSD, effective from December 20, 2005. 
The claim for a still higher schedular rating remains for 
adjudication. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the current record does not provide a 
sufficiently recent depiction of the severity of the 
Veteran's service-connected PTSD, and that further 
evidentiary development is required to obtain such 
information for rating purposes.

First, the Veteran last underwent a VA Compensation and 
Pension examination in connection with this claim in December 
2005. As this examination took place four years previously, 
it does not offer a contemporaneous assessment of the 
Veteran's service-connected psychiatric disability. An 
additional VA medical examination is therefore required. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 Vet. App. 
480 482 (1992). See, too, 38 C.F.R. § 4.1 ("Over a period of 
many years, a veteran's disability claim may require 
reratings in accordance with changes in laws, medical 
knowledge and his or her physical or mental condition.")

Second, while this case is on remand, all necessary measures 
should be undertaken to obtain relevant records of outpatient 
psychiatric counseling and treatment.       The Veteran 
previously attended outpatient treatment on a routine basis 
at the VA Medical Center (VAMC) in proximity to his former 
residence, records of which are dated through August 2006. He 
has since relocated to Florida, and there is no indication if 
he has resumed VA treatment. The RO should inquire of him as 
to relevant VA treatment sources, and follow up based on his 
response with records searches with any identified treatment 
providers. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).    See also 38 C.F.R. § 3.159(c)(2) 
(VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
request that he indicate whether he 
continues to receive VA outpatient 
treatment and counseling, and if so at 
what facility. Then follow up based upon 
his response, and associate all records 
received with the claims file. 

2.	The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the current severity of the Veteran's 
PTSD. The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected PTSD, in 
accordance with the rating criteria 
specified at 38 C.F.R. 4.130, Diagnostic 
Code 9411. The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain the basis for this 
finding.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim on appeal, based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


